Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied a fair trial because County Court’s Allen charge coerced the jury to reach a verdict (see, Allen v United States, 164 US 492). The record establishes that the court advised the parties that it would not give an Allen charge because the note from the jury did not indicate that the jury was deadlocked. The court answered the question set forth in the jury’s note, “What happens if we are a hung jury?” and we conclude that the court “did not coerce or compel the jury to reach a verdict” (People v Abston, 229 AD2d 970, 971, lv denied 88 NY2d 1066; see also, People v Gonzalez, 259 AD2d 631, 631-632, lv denied 93 NY2d 970). (Appeal from Judgment of Monroe Coúnty Court, Egan, J. — Burglary, 3rd Degree.) Present— Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.